Mayes, J.,
delivered the opinion of the court.
This case was before me when I was presiding as chancellor, and was decided by me and appealed to this court. I am now satisfied that the case was decided wrong in the court below. *754On the facts as presented we do not think that Carney was maintaining a depot for the distribution or shipment of coca-cola within the meaning of Laws 1904, ch. 76, sec. 18, p. 62. The coca-cola was bought and sold by him as any other article of merchandise in conducting his business of wholesale grocer.

Reversed and case dismissed.